Exhibit 10.1
Increase Notice
          Please refer to the Amended and Restated Loan and Security Agreement
dated as of December 29, 2006 (as amended or otherwise modified from time to
time, the “Loan Agreement”) among Neenah Foundry Company, a Wisconsin
corporation (“Neenah”), the Subsidiaries of Neenah party to the Loan Agreement
as Borrowers (collectively with Neenah, the “Borrowers”), Bank of America, N.A.,
as Agent, the Lenders party to the Loan Agreement from time to time, a certain
Syndication Agent, certain Co-Lead Arrangers and certain Co-Book Managers.
Capitalized terms used herein and not otherwise defined shall have the meanings
ascribed thereto in the Loan Agreement.
          This notice is given pursuant to Section 1.1.7 of the Loan Agreement.
Borrowers hereby request (i) an increase in the Revolving Loan Commitments in
the amount of $10,000,000 (the “Requested Revolver Increase”) and (ii) consent
by the Lenders to the aggregate amount of the Requested Revolver Increase being
allocated to Bank of America, N.A. (“BofA”) and Wachovia Capital Finance
Corporation (Central) (“Wachovia”) as set forth herein.
          As of the date hereof, prior to giving effect to the Requested
Revolver Increase, the aggregate amount of the Revolving Loan Commitments is
$100,000,000. It is contemplated that, on or about the date hereof, the
Revolving Loan Commitments amount be increased, pursuant to Section 1.1.7 of the
Loan Agreement, by $10,000,000 and that (i) $5,161,290 of such increase be added
to BofA’s share of the Revolving Loan Commitments, thereby increasing BofA’s
share of the Revolving Loan Commitments to $45,161,290 and (ii) $4,838,710 of
such increase be added to Wachovia’s share of the Revolving Loan Commitments,
thereby increasing Wachovia’s share of the Revolving Loan Commitments to
$42,338,710. After giving effect to the foregoing, the aggregate amount of the
Revolving Loan Commitments shall be $110,000,000 and all references in the Loan
Agreement and the other Loan Documents to the Revolving Loan Commitments shall
be considered a reference to the Revolving Loan Commitment as increased hereby.
          Each Borrower hereby represents and certifies that no Default or Event
of Default has occurred and is continuing, and hereby acknowledges and agrees
that, if the Requested Revolver Increase that is the subject of this Increase
Notice is granted, such Requested Revolver Increase shall become part of the
Revolving Loan Commitments for all purposes under the Loan Agreement and under
the Security Documents and shall be secured by the Collateral in all respects.
          Each Borrower hereby further acknowledges and agrees that, if the
Requested Revolver Increase that is the subject of this Increase Notice is
granted, each such Borrower shall, within one hundred twenty (120) days of its
execution hereof, move its primary collections and disbursement accounts to
BofA. The failure of any Borrower to comply with the provisions of the previous
sentence shall constitute an Event of Default.

 



--------------------------------------------------------------------------------



 



          This Increase Notice, including the accompanying Acknowledgement,
Consent and Waiver, may be executed in one or more counterparts, each of which
will be deemed to be an original and all of which, when taken together, will be
deemed to constitute one and the same document.

2



--------------------------------------------------------------------------------



 



          Borrowers have caused this Increase Notice to be executed and
delivered by its officer thereunto duly authorized on July 17, 2008.
BORROWERS:
NEENAH FOUNDRY COMPANY
DEETER FOUNDRY, INC.
MERCER FORGE CORPORATION
DALTON CORPORATION
DALTON CORPORATION, STRYKER
     MACHINING FACILITY CO.
DALTON CORPORATION, WARSAW
     MANUFACTURING FACILITY
ADVANCED CAST PRODUCTS, INC.
GREGG INDUSTRIES, INC.
A & M SPECIALTIES, INC.
NEENAH TRANSPORT, INC.
DALTON CORPORATION, KENDALLVILLE
     MANUFACTURING FACILITY

             
 
  By
Its   /s/Robert E. Ostendorf, Jr. 
 
President and Chief Executive Officer     
 
           

 



--------------------------------------------------------------------------------



 



Acknowledgement, Consent and Waiver
     By signing this Acknowledgement, Consent and Waiver below, each Lender so
signing hereby acknowledges the agreements and waives and consents to those
matters requested in the foregoing Increase Notice, including without
limitation, the Requested Revolver Increase and the increased Revolving Loan
Commitments as described therein:

                  BANK OF AMERICA, N.A.,
as Agent and a Lender    
 
           
 
  By
Its   /s/ Thomas J. Brennan
 
Senior Client Manager    
 
           
 
                July 17, 2008    
 
                WACHOVIA CAPITAL FINANCE
CORPORATION (CENTRAL),
as a Lender    
 
           
 
  By
Its   /s/ Laura O. Wheeland
 
Vice President    
 
           
 
                July 17, 2008    
 
                GENERAL ELECTRIC CAPITAL CORPORATION,
as a Lender    
 
           
 
  By
Its   /s/ Bond Harberts
 
Duly Authorized Signatory    
 
           
 
                July 17, 2008    

 



--------------------------------------------------------------------------------



 



Reaffirmation of Guaranty
          Reference is made (i) to that certain Amended and Restated Loan and
Security Agreement dated December 29, 2006 (as amended or otherwise modified
from time to time, the “Loan Agreement”; capitalized terms used and not
otherwise defined herein having the meanings assigned thereto in the Loan
Agreement) among Neenah Foundry Company, a Wisconsin corporation (“Neenah”), the
Subsidiaries of Neenah party to the Loan Agreement as Borrowers, Bank of
America, N.A., as Agent, the Lenders party to the Loan Agreement from time to
time, a certain Syndication Agent, certain Co-Lead Arrangers and certain Co-Book
Managers and (ii) to that certain Increase Notice in connection with the Loan
Agreement (the “Notice”) of even date herewith among Borrowers, Agent and
Lenders.
          Each of the undersigned has executed and delivered a Guaranty
Agreement and certain other Security Documents. Each of the undersigned
acknowledges receipt of a copy of the Notice and hereby reaffirms the validity
of its Guaranty Agreement and each other Security Document to which it is a
party and all of its obligations under its Guaranty Agreement and each such
other Security Document, in each case after giving effect to the transactions
contemplated by the Notice. The terms and conditions of each Guaranty Agreement
and each other Security Document to which any of the undersigned is a party
shall remain in full force and effect.
          Although the undersigned have been informed of the matters set forth
herein and have acknowledged and agreed to same, each of the undersigned
understands and agrees that Agent and Lenders have no obligation to inform any
of the undersigned of such matters in the future or to seek any of the
undersigned’s acknowledgment or agreement to future amendments, waivers,
consents or notices, and nothing herein shall create such a duty.
          Dated as of this 17 of July, 2008.
CAST ALLOYS, INC.
DALTON CORPORATION,
     ASHLAND MANUFACTURING
     FACILITY
BELCHER CORPORATION
PEERLESS CORPORATION
NFC CASTINGS, INC.

             
 
  By
Its   /s/Robert E. Ostendorf, Jr.
 
President and Chief Executive Officer    
 
           

 